Case: 4:19-cv-01525-DDN Doc. #: 110 Filed: 06/02/20 Page: 1 of 3 PageID #: 1320



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 GINA TORRES, ET AL.                           )
                                               )
         Plaintiffs,                           )
                                               )
 vs.                                           )        Case No. 4:19-CV-1525-DDN
                                               )
 CITY OF ST. LOUIS, ET AL.                     )
                                               )
       Defendants.                             )

                          PLAINTIFFS’ MOTION FOR LEAVE TO
                             SUBMIT EXHIBIT UNDER SEAL

       COME NOW Plaintiffs and for Plaintiffs’ Motion for Leave to Submit Exhibit under Seal,

state as follows:

       1.      Defendants filed their Motion for Summary Judgment on March 13, 2020. Doc. 65.

In doing so, Defendants submitted the vast majority of the exhibits to their Motion for Summary

Judgment under seal. See Doc. 68. Defendants assert that they do so “out of an abundance of

caution” that there may be an active investigation of the officers in this case by the Circuit

Attorneys Office, without presenting any evidence of any such investigation. See Id. The killing

of Isaiah Hammett that is the subject of this action occurred some two years ago, on June 7, 2017,

and no charges have ever been brought against any of the Officer Defendants.

       2.      There is currently no protective order in this case as to any document other than the

Affidavit in Support of Search Warrant. See Doc. 49. An agreed protective order has been

submitted to the Court which has not yet been approved. See Doc. 102.

       3.      Notably, Defendants have filed numerous documents under seal which are

improper under the terms of the agreed-upon protective order. For example, Defendants have

submitted all deposition testimony under seal, despite the fact that the protective order only permits
Case: 4:19-cv-01525-DDN Doc. #: 110 Filed: 06/02/20 Page: 2 of 3 PageID #: 1321



specific testimony to be designated as confidential and requires Defendants to notify Plaintiffs as

to each such confidentiality designation. See Doc. 102-1, para. 5.

       4.      Nevertheless, because one of Plaintiffs’ exhibits was marked “Confidential" when

it was produced by Defendants, because the propriety of that designation has not been resolved

pursuant to the agreed-upon protective order, and “out of an abundance of caution” Plaintiffs

respectfully request leave to have Exhibit 2 submitted under seal.

       5.      By filing this motion, Plaintiffs do not concede that Defendants’ confidentiality

designations are appropriate. They are not. Plaintiffs are simply seeking to comply with the terms

of the protective order that the parties agreed to.

       6.      For the above reasons, Plaintiffs respectfully request that the Court grant Plaintiffs

leave to submit Exhibit 2, an Event Information documenting Plaintiff Dennis Torres’ 911 call,

under seal.

       WHEREFORE Plaintiffs respectfully request that the Court grant Plaintiffs leave to submit

Exhibit 2 under seal and for any other relief the Court deems just and proper, the premises

considered.

                                                      Respectfully submitted,

                                                      DOWD & DOWD, P.C.

                                               By:    /s/ Richard K. Dowd
                                                      Richard K. Dowd (33383)
                                                      Alex R. Lumaghi (56569)
                                                      211 N. Broadway, Suite 4050
                                                      St. Louis, MO 63102
                                                      (314) 621-2500
                                                      (314) 621-2503 Facsimile
                                                      rdowd@dowdlaw.net
                                                      alex@dowdlaw.net

                                                      Attorneys for Plaintiffs
Case: 4:19-cv-01525-DDN Doc. #: 110 Filed: 06/02/20 Page: 3 of 3 PageID #: 1322



                               CERTIFICATE OF SERVICE

       I hereby certify that the above motion was electronically filed this 2nd day of June, 2020
and a copy was served by the Court’s electronic delivery system on all attorneys of record.

                                                    /s/ Richard K. Dowd
